— Order unanimously reversed, without costs, and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: In this neglect proceeding (Family Ct Act, art 10), Family Court erred in adjourning the matter in contemplation of dismissal over the objection of the Law Guardian of the child. Such an adjournment may not be made without the consent of the child’s attorney or Law Guardian (see Family Ct Act, § 1039; Matter of Amlinger v Amlinger, 73 AD2d 1047). (Appeal from order of Erie County Family Court, Notaro, J. — neglect.) Present — Hancock, Jr., J. P., Callahan, Doerr, O’Donnell and Moule, JJ.